Citation Nr: 9931679	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
and hiatal hernia.

2.  Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound to the right 
arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.  Service personnel records indicate that he was 
awarded a Combat Infantryman's Badge and a Purple Heart.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO). 


REMAND

The veteran asserts that he incurred a stomach disorder and a 
hiatal hernia as a result of his service-connected 
generalized anxiety disorder.  A February 1995 VA 
gastrointestinal examination report indicates that the 
veteran reported that he was treated for a hiatal hernia at 
the Hines VA Medical Center.  He indicated that he incurred 
the hiatal hernia in 1980.  At a hearing before the Board in 
May 1999, the veteran stated that he was treated for the 
hiatal hernia at the Hines VA Medical Center and his treating 
physician was Dr. Sontag.  Hearing Transcript, hereinafter 
Tr., 7.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that there was some duty to assist the 
appellant in the completion of an application for benefits 
under 38 U.S.C.A. § 5103(a) (West 1991) when the appellant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
records, to include records of evaluation or treatment in a 
VA facility, are in the constructive possession of VA at the 
time of adjudication.  Thus, the Board finds that the RO 
should attempt to obtain, and associate with the claims 
folder, copies of the veteran's VA treatment records dated 
from 1980 to present, from the Hines VA Medical Center, which 
reflect treatment of the hiatal hernia, including treatment 
by Dr. Sontag, and which are not currently associated with 
the record.  If the VA Medical Center is unable to locate the 
records in question, documentation of the search efforts and 
results should be associated with the claims folder.  

Regarding the claims for increased evaluations for the 
generalized anxiety disorder and residuals of a shrapnel 
wound to the right arm, the Board finds that such claims are 
well-grounded.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  This 
duty has been confirmed by several decisions of the Court.  
Fulfillment of the VA's duty to assist includes assisting the 
veteran in securing clinical and treatment records when such 
records exist, but are not on file.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  As noted above, in Bell, supra, the Court held that 
VA records, to include records of evaluation or treatment in 
a VA facility, are in the constructive possession of VA at 
the time of adjudication. 

The Board also notes that during the pendency of this appeal, 
the pertinent rating criteria for mental disorders were 
revised by the VA.  The revised regulations for mental 
disorders were effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The veteran should be scheduled for a VA 
psychiatric examination so that the revised rating criteria 
are taken into account and the examination findings are 
related to the new rating criteria.  Thereafter, the 
veteran's psychiatric disorder must be evaluated under both 
the old and the new rating criteria to determine which 
version is most favorable to the veteran.

The Board finds that clinical development is needed before 
the issue of entitlement to an increased evaluation for 
residuals of a shell fragment wound to the right arm can be 
decided.  At the present time, a 10 percent evaluation is 
assigned to the residuals of a shell fragment wound to the 
right arm, under Diagnostic Code 5307, for moderate injury to 
Muscle Group VII, muscles arising from the internal condyle 
of the humerus.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 
(1999).  Review of the record reveals that the veteran 
underwent a VA orthopedic examination in February 1995.  The 
veteran reported having a weak grip and a tingling sensation 
from the elbow down to the forearm.  He experienced pain when 
he gripped an object.  Examination revealed that the grip of 
the right hand was weaker than the left.  The examiner 
indicated that there was a tingling sensation that went down 
the forearm and hand area when the elbow was tapped medially.  
It was noted that the veteran went to the neurology clinic 
for this problem.  The examiner stated that he doubted that 
there was a relationship between the neurological findings 
and the shell fragment wound to the right arm.  However, he 
also stated that he would like to review the claims folder 
and the treatment records from the neurological clinic at the 
Hines VA Medical Center to clarify this issue.  It does not 
appear that the examiner was able to review the claims folder 
and treatment records.  The Board points out that review of 
the medical evidence of record reveals that a May 1986 VA 
examination report reflects a diagnosis of residual 
paresthesia of the right forearm secondary to the gunshot 
wound.  

The Board finds that the veteran should be afforded a VA 
orthopedic examination in order to determine the nature and 
severity of the residuals of the shell fragment wound to the 
right arm.  The medical examination should assess weakened 
movement, excess fatigability, incoordination, and pain on 
movement, in addition to limitation of motion, that is caused 
by the service-connected disability.  DeLuca v. Brown, 6 Vet. 
App. 321, 324 (1993).  The veteran should also be afforded a 
VA neurological examination to determine the nature and 
etiology of the veteran's neurological symptoms and to 
determine whether such symptoms are due to the shell fragment 
wound to the right arm.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for the hiatal hernia since 1980 and for 
the service-connected generalized anxiety 
disorder and residuals of a shell 
fragment wound to the right arm since 
1993.  Any medical care provider(s) so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  The RO should obtain from the Hines 
VA Medical Center located in Hines, 
Illinois, copies of the veteran's 
treatment records since 1980, which are 
not associated with the claims folder.    

3.  The veteran should be afforded a VA 
psychiatric examination by a board 
certified specialist, if available, to 
determine the nature and severity of the 
veteran's generalized anxiety disorder 
with dysthymic personality.  All 
appropriate tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder, 
as well as a copy of the amended rating 
criteria, should be made available to the 
examiner for review prior to the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) and include a definition of the 
numerical code assigned.  

4.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
the service-connected residuals of a 
shell fragment wound to the right arm.  
The entire claims folder and a copy of 
this REMAND should be made available to 
the examiner prior to the examination.  
The examinations should include any tests 
or studies deemed necessary for an 
accurate assessment.  X-ray examination 
of the right arm should be performed.  
The VA neurologic examiner should render 
an opinion as to whether the veteran has 
neurological pathology due to the shell 
fragment wound to the right arm.  The VA 
orthopedic examiner should record the 
range of motion of the right arm and 
wrist, and specifically comment on the 
functional limitations, if any, caused by 
the veteran's service-connected residuals 
of a shell fragment wound to the right 
arm.  With respect to the subjective 
complaints of pain, the examiner should 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, whether muscle atrophy 
attributable to the service-connected 
disability is present, whether changes in 
the condition of the skin that are 
indicative of disuse due to the service-
connected disability are present, and 
whether any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability are present.  A 
detailed rationale for all conclusions 
should be provided. 

5.  Thereafter, the RO should 
readjudicate the claims for entitlement 
to service connection for hiatal hernia 
as secondary to the service-connected 
generalized anxiety disorder, entitlement 
to a disability evaluation in excess of 
30 percent for generalized anxiety 
disorder, and entitlement to a disability 
evaluation in excess of 10 percent for 
residuals of a shell fragment wound to 
the right arm.  The RO should consider 
the claim of entitlement to an increased 
evaluation for generalized anxiety 
disorder under the old and new 
regulations pertaining to the evaluation 
of generalized anxiety disorders, and 
apply the regulatory criteria most 
favorable to the veteran.  Karnas, 1 Vet. 
App. at 313.  The RO should explain to 
the veteran which criteria were used in 
rating the disability and why the 
selected criteria are more favorable to 
the veteran.

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


